1933 Act File No. 333-85850 1940 Act File No. 811-21073 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 20 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 (Check Appropriate Box or Boxes) Bragg Capital Trust (Exact Name of Registrant as Specified in Charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC 28203 (Address of principal Executive Offices) (704) 714-7711 (Registrant's Telephone Number, Including Area Code) Steven Scruggs 1031 South Caldwell Street, Suite 200 Charlotte, NC 28203 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700, Columbus, Ohio 44114-1291 It is proposed that this filing will become effective immediately upon filing pursuant to paragraph (b) of Rule 485 of the Securities Act of 1933, as amended. Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and that it has duly caused this Post-effective Amendment number 20 to its registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Charlotte, and State of North Carolina, on October xx, 2013 Bragg Capital Trust By: /s/ Steven H.Scruggs October 9, 2013 Steven H.Scruggs, Date President/Principal Executive Officer Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and or the duties indicated. /s/ Steven H.Scruggs October 9, 2013 Steven H. Scruggs, President, Date CEO/Principal Executive Officer, Trustee /s/ Benton S. Bragg October 9, 2013 Benton S. Bragg, Treasurer Date CFO/Principal Financial Officer/ Principal Accounting Officer, Trustee /s/ Philip C. Blount III October 9, 2013 Philip C. Blount III, Trustee Date /s/ Timothy J. Ignasher October 9, 2013 Timothy J. Ignasher, Trustee Date Exhibit Index Index No. Description of Exhibit 1. EX-101.INS XBRL Instance Document 2. EX-101.SCH XBRL Taxonomy Extension Schema Document 3. EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase 4. EX-101.DEF XBRL Taxonomy Extension Definition Linkbase 5. EX-101.LAB XBRL Taxonomy Extension Labels Linkbase 6. EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
